Citation Nr: 1035003	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  10-30 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to Chapter 31 Vocational Rehabilitation and 
Employment benefits.  


ATTORNEY FOR THE BOARD

John Francis, Counsel 












INTRODUCTION

The Veteran served on active duty from September 1963 to July 
1967. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2009 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In June 2010, the Veteran submitted a timely substantive appeal 
and requested a hearing before the Board sitting at the RO.  

The Veteran also submitted a letter from a private clinical 
psychologist relevant to impairment of employment imposed by the 
Veteran's service connected disorders.  
The evidence was received subsequent to a May 2010 statement of 
the case and prior to certification of the appeal to the Board in 
July 2010.  The claims file contains an unsigned note dated in 
July 2010 that refers to the new evidence.  However, unless 
evidence received under these conditions is not relevant or 
cumulative of evidence considered in the last supplemental 
statement of the case, the evidence must be referred to the 
Agency of Original Jurisdiction for consideration and issuance of 
a supplemental statement of the case.  38 C.F.R. § 19.37 (a) 
(2009).   In this case, the evidence received is relevant and not 
cumulative of evidence already considered because it addresses 
the nature and severity of the Veteran's contended employment 
handicap.  Therefore, a supplemental statement of the case and an 
opportunity to respond is required.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a hearing before 
the Board sitting at the RO at the next 
appropriate opportunity.
2.	Consider the evidence received with the 
June 2010 substantive appeal and 
readjudicate the claim for Chapter 31 
Vocational Rehabilitation and Employment 
benefits.  If the benefit sought remains 
denied, provide the Veteran with a 
supplemental statement of the case and an 
appropriate opportunity to respond.  
  

The purposes of this remand are to assist the appellant with the 
development of his claim.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

